Title: To Thomas Jefferson from Little Turtle, 12 December 1808
From: Little Turtle
To: Jefferson, Thomas


                  
                     City of Washington 12th Dec 1808
                  
                  The Speech of the Little Turtle A Miamie Chief—To the President of the united States
                  Father it has pleased the great spirit that we should meet again and take Each other by the Hand—and speek face to face—
                  Father it is not my intention to trouble you with a long speech. I wish only to inform you in be half of my people, that it is now three winters sence. I informed governor Harrison at Vincennes that all the land on the Wabash and its waters and the lands on our river the Miamie of the Lake belonged to the Miamie Weas and Eel river Tribes of Indians—
                  Father sence that time your children have been quiet in thier minds and attentive to the good advice they received from you. and have found them selves much bennifited by it—
                  Father we have latly understood from our Brethern at the Lakes that they had sold you a Large tract of Land in which was included some of the Lands of your children the Miamies Weas and Eel river Indians.
                  Father your children hopes that you will not forgit thier right to this Land. and expects compensation for it—from you—
                  Father it is my wish to return to my people immediatly by the way of Baltimore and Philadelphia. after I receive your answer to this Speech—
                  
                     Little Turtle His X mark
                  
                  
                     The above is a Free translation of the Little Turtles speech to the President of the united States.
                  
                  
                     William Wells
                     
                     Indian Agent
                  
                  
                     
                        [Note in TJ’s hand:]
                     
                     the Miamis, Weaws & Eel rivers claim some of the lands on the North side of the Miami of the lake which were sold Nov. 17. 1807 to Govr. Hull by the for which they claim compensation.
                  
               